Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 9/16/2020.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “data bus”, “control/address bus“, “first and second strobe paths”,  and “write and read strobes” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17-20 are rejected under  35 U.S.C. 103 as being unpatentable over Lee US Patent Application No. 2016/0019138 in view of Janzen et al. (Janzen) US Patent Application No. 2007/0028027.
As to claim 1, Lee discloses a memory module (Fig. 1 Ref. Memory Module) operable in a computer system (Fig.1), the computer system including a memory controller (Ref. MC) coupled to a memory channel (Ref. System Memory Bus), the memory channel including a data bus (Fig. 3 Ref. Data bus) and a control/address (C/A) bus (Fig. 3 C/A bus), comprising: a volatile memory subsystem (Fig.3 Ref. 310) configurable to be coupled to the memory channel, the volatile memory subsystem including dynamic random access memory (DRAM) devices (Fig. 3 Refs R0 R1 and Para [0026] “the buffer memory 340 includes DARM”); a module controller (Ref. 330) coupled to the volatile memory subsystem; strobe paths (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”) between the DRAM devices and the data bus; performing a memory write operation and a memory read operation (para [0023] “read/write data between the system and the HVDIMM 300”).

Janzen discloses first strobe paths (para [0025] “write data strobe signals”) between the DRAM devices and the data bus; and second strobe paths (para [0025] “read data strobe signals”) between the module controller and the data bus wherein the memory module is configurable to perform a memory write operation (para [0025] “write data strobe signals” reads on this limitation) during which write data (para [0025] “write data terminal 52”) from the memory controller is provided to the volatile memory subsystem together with write strobes (para [0025] “write data strobe signals”) transmitted via the first strobe paths, and a memory read operation (para [0025] “read data strobe signals” reads on this limitation) during which read data (para [0025] “read data terminal 56”) from the volatile memory subsystem is output onto the data bus together with read strobes (para [0025] “read data strobe signals”) transmitted via the second strobe paths for the purpose of increasing data access speed. 
One of ordinary skill in the memory art familiar with Lee and looking at Janzen would have recognized that the memory access performance of Lee would have been 
 Lee US Patent Application No. 2016/0019138 and Janzen et al. (Janzen) US Patent Application No. 2007/0028027 are analogous art because they are from the, “same field of endeavor” of memory access architectures.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate first strobe paths between the DRAM devices and the data bus; and second strobe paths between the module controller and the data bus wherein the memory module is configurable to 

As to claim 2, Lee and Janzen disclose the invention as claimed above.  Lee further discloses a non-volatile (NV) memory subsystem (Fig. 3 Ref. 320) coupled to the module controller; wherein the memory module is configurable to perform a data transfer write operation during which NV data from the NV memory subsystem is transferred to the volatile memory subsystem (claim 1 “ a non-volatile memory access request to transfer the first data from the non-volatile memory subsystem to the volatile memory subsystem, and to provide at least a portion of the first data to the volatile memory subsystem”); and wherein the NV data is provided to the volatile memory subsystem together with NV strobes (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”) transmitted via the first strobe paths (para [0023] “The HVDIMM may further includes data buffer circuitry 360 that buffers read/write data between the system and the HVDIMM 300. The HVDIMM 300 further includes data signal lines (as represented by the dashed lines) and control/address (C/A) signals lines (as represented by the solid lines)” and para [0024] “The system memory bus includes control/address (C/A) signal lines and 
Janzen further discloses NV write strobes (para [0025] “write data strobe signals”).
  
As to claim 3, Lee and Janzen disclose the invention as claimed above.  Lee further discloses wherein the volatile memory subsystem is configurable to receive the NV data in accordance with the NV write strobes in response to receiving a dummy write memory command (claim 1 “dummy write memory command”) from the memory controller via the C/A bus (claim 1 “via the C/A bus”).

As to claim 4, Lee and Janzen disclose the invention as claimed above.  Lee further discloses wherein the memory module is further configurable to perform a NV write operation (claim 1 “ a non-volatile memory access request to transfer the first data from the non-volatile memory subsystem to the volatile memory subsystem, and to provide at least a portion of the first data to the volatile memory subsystem”), during which NV write data from the memory controller is written into the NV memory subsystem (para [0026] “When the system writes data to the HV-Flash 320”), and wherein the NV write data is provided to the module controller together with strobes transmitted via the strobe paths (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”). 

 
As to claim 5, Lee and Janzen disclose the invention as claimed above.  Lee further discloses wherein the memory module is further configurable to perform a NV read operation (para [0026] “data to be written to or read from the HV-Flash 320.”), during which NV read data from the non-volatile memory subsystem is output onto the data bus together with strobes transmitted via the strobe paths (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”). 
Janzen further discloses NV read strobes transmitted via the second strobe paths (para [0025] “read data strobe signals”).

As to claim 6, Lee and Janzen disclose the invention as claimed above.  Lee/ Janzen further discloses wherein the memory module is further configurable to perform a data transfer read operation during which DRAM data from the volatile memory subsystem is transferred to the NV memory subsystem (para [0026] “the HV Control 330 can transfer the data from the buffer memory 340 to the HV-Flash 320 by reading the data from the buffer memory 340 and writing the data to the storage”), and wherein the DRAM data is provided to the module controller and is output onto the data bus together with strobes transmitted via the strobe paths (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”).  


As to claim 17, Lee discloses  method, comprising: at a memory module (Fig. 1 Ref. Memory Module) operable in a computer system (Fig.1), the computer system including a memory controller (Ref. MC) coupled to a memory channel (Ref. System Memory Bus), the memory channel including a data bus (Fig. 3 Ref. Data bus) and a control/address (C/A) bus (Fig. 3 C/A bus), the memory module including volatile memory subsystem (Fig.3 Ref. 310) coupled to the memory channel and a module controller (Ref. 330) coupled to the volatile memory subsystem, the volatile memory subsystem including dynamic random access memory (DRAM) devices (Fig. 3 Refs R0 R1 and Para [0026] “the buffer memory 340 includes DARM”); performing a memory write operation and a memory read operation (para [0023] “read/write data between the system and the HVDIMM 300”) and data and strobes (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”).
However, Lee does not specifically disclose performing a memory write operation, including receiving write data and write strobes from the memory controller via the data bus, and providing the write data and the write strobes to the volatile memory subsystem; and performing a memory read operation, including outputting read data from the volatile memory subsystem onto the data bus together with read strobes from the module controller.

One of ordinary skill in the memory art familiar with Lee and looking at Janzen would have recognized that the memory access performance of Lee would have been enhanced by performing a memory write operation, including receiving write data and write strobes from the memory controller via the data bus, and providing the write data and the write strobes to the volatile memory subsystem; and performing a memory read operation, including outputting read data from the volatile memory subsystem onto the data bus together with read strobes from the module controller because it would increase data access speed.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include performing a memory write operation, including receiving write data and write strobes from the memory controller via the data bus, and providing the write data and the write strobes to the volatile memory subsystem; and performing a memory read operation, including outputting read data from the volatile memory subsystem onto the data bus together with read strobes from the module controller.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a memory write operation, including receiving write data and write strobes from the memory controller via the data bus, and providing the write data and the write strobes to the volatile memory subsystem; and performing a memory read operation, including outputting read data from the volatile memory subsystem onto the data bus together with read strobes from the module controller as taught by Janzen into the system of Lee for the advantages stated above.

As to claim 18, Lee and Janzen disclose the invention as claimed above.  Lee wherein the memory module further comprises a non-volatile (NV) memory subsystem (Ref. 320, Flash,  para [0023] “As shown in FIG. 3, the HVDIMM 300 includes a volatile memory subsystem (HV-DRAM) 310, a non-volatile memory subsystem (HV-Flash 320) 320, and a module control subsystem (HV Control) 330”) coupled to the module controller (Ref.330), the method further comprising: performing a data transfer write operation, including transferring NV data from the NV memory subsystem to the module controller ; receiving NV strobes (para [0023] “The HVDIMM may further includes data buffer circuitry 360 that buffers read/write data between the system and the HVDIMM 300. The HVDIMM 300 further includes data signal lines (as represented by the dashed lines) and control/address (C/A) signals lines (as represented by the solid lines)” and 
Jansen further discloses NV write strobes (para [0025] “write data strobe signals”).

As to claim 19, Lee and Janzen disclose the invention as claimed above.  Lee further discloses at the volatile memory subsystem: receiving a dummy write memory command (claim 1 “dummy write memory command”) from the memory controller via the C/A bus, (claim 1 “via the C/A bus”)  and receiving the NV data in accordance with the NV strobes (para [0023] “The HVDIMM may further includes data buffer circuitry 360 that buffers read/write data between the system and the HVDIMM 300. The HVDIMM 300 further includes data signal lines (as represented by the dashed lines) and control/address (C/A) signals lines (as represented by the solid lines)” and para [0024] “The system memory bus 
Jansen further discloses NV write strobes (para [0025] “write data strobe signals”).

	As to claim 20, Lee and Janzen disclose the invention as claimed above.  Lee further discloses performing a data transfer read operation, including reading DRAM data (Para [0040] “a read command and a read address(711), which causes the HV-DRAM to output page-out data.”) from the volatile memory subsystem, providing the DRAM data to the module controller, and outputting the DRAM data onto the data bus together with strobes (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”) from the module controller.
Jansen further discloses read strobes (para [0025] “read data strobe signals”).

Claims 11-12, 14-16, and 7-9 are rejected under  35 U.S.C. 103 as being unpatentable over Lee US Patent Application No. 2016/0019138 in view of Janzen et al. (Janzen) US Patent Application No. 2007/0028027 and further in view of Janzen et al. (Janzen) US Patent Application No. 2006/0158214.
As to claim 11, Lee discloses a data buffer (Fig. 3 refs 340 & 310), comprising: 129980-5088-US34a data path (Fig. 3 Data bus and dashed lines) configurable to transmit read or write data (para [0023] “buffers read/write data between the system and the HVDIMM 300”); a first   configurable to transmit first strobes (para [0024] “data/strobe (DQ/DQS) signal lines” and para [0031] “multiple sets of DQ/DQS signal lines (e.g., 454 and 455)”)  and control circuits (Refs. 330 and 350) configured to control the data path and the first strobe path.
However, Lee does not specifically disclose read or write strobes; a first strobe path configurable to transmit first read or write strobes; a second strobe path configurable to transmit second read or write strobes; and control circuits configured to control the data path, the first strobe path and the second strobe path in response to control signals received by the data buffer.
Janzen027 discloses read or write strobes (para [0025] “write data strobe signals” and “read data strobe signals”); a first strobe path (“write data strobe signals”) configurable to transmit first read or write strobes (“write data strobe signals”); a second strobe path (“read data strobe signals”) configurable to transmit second read (“read data strobe signals”) or write strobes; and control circuits (Fig. 11 Ref. 208) configured to control the data path, the first strobe path and the second strobe path in response to control signals received by the data buffer purpose of increasing data access speed.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate read or write strobes; a first strobe path configurable to transmit first read or write strobes; a second strobe path configurable to transmit second read or write strobes; and control circuits configured to control the data path, the first strobe path and the second strobe path in 
Lee and Janzen027 disclose the invention as claimed above.  
However, neither Lee nor Janzen027 specifically discloses wherein the first strobe path is configurable to be enabled or disabled by the control circuits independently of the data path being enabled or disabled by the control circuits.  
Janzen214 discloses wherein the first strobe path is configurable to be enabled or disabled by the control circuits independently of the data path being enabled or disabled by the control circuits (para [0038] “Additionally, the ODT of the data buffer circuits 262, 266 can be disabled independently of the ODT for the data strobe buffer circuits 254, 258. As a result, the ODT for the data strobe buffer circuits 254, 258 can be enabled and disabled using the ODT signal without affecting the state of the ODT for the data buffer circuits 262, 266. When independent control of the ODT for the data strobe buffers circuits 254, 258 and the data buffer circuits 262, 266 is desired,”) for the purpose of allowing independent operations thereby increasing data transfer reliability.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first strobe path is configurable to be enabled or disabled by the control circuits independently of the data path being enabled or disabled by the control circuits as taught by Janzen214 into the combined invention of Lee and Janzen027 for the advantages stated above.

As to claim 12, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen214 further discloses wherein the first strobe path is configurable to be enabled or disabled by the control circuits independently of the second strobe path being enabled or disabled by the control circuits (para [0038] “Additionally, the ODT of the data buffer circuits 262, 266 can be disabled independently of the ODT for the data strobe buffer circuits 254, 258. As a result, the ODT for the data strobe buffer circuits 254, 258 can be enabled and disabled using the ODT signal without affecting the state of the ODT for the data buffer circuits 262, 266. When independent control of the ODT for the data strobe buffers circuits 254, 258 and the data buffer circuits 262, 266 is desired,”).  

As to claim 14, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen214 further discloses  wherein the first strobe path is in a first integrated circuit (para [0007] “The signals that are received and provided by the memory controller and the memory devices of the memory module are coupled to signal lines that extend between the memory controller and the memory devices. These type of signals include data signals (both read and write) and strobe signals (both read and write)”) and the second strobe path and the data path are in a second integrated circuit (para [0007] “The signals that are received and provided by the memory controller and the memory devices of the memory module are coupled to signal lines that extend between the memory controller and the memory devices. These type of signals include data signals (both read and write) and strobe signals (both read and write)”).

As to claim 15, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen214 further discloses wherein the first integrated circuit and the second integrated circuit are identical (para [0007] “The signals that are received and provided by the memory controller and the memory devices of the memory module are coupled to signal lines that extend between the memory controller and the memory devices. --- These type of signals include data signals (both read and write) and strobe signals (both read and write)”)

As to claim 16, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen214 further discloses wherein the control circuits include first control circuits  (para [0007] “The signals that are received and provided by the memory controller and the memory devices of the memory module are coupled to signal lines that extend between the memory controller and the memory devices. --- These type of signals include data signals (both read and write) and strobe signals (both read and write)”) in the first integrated circuit and second control circuits (para [0007] “The signals that are received and provided by the memory controller and the memory devices of the memory module are coupled to signal lines that extend between the memory controller and the memory devices. ---- These type of signals include data signals (both read and write) and strobe signals (both read and write)”) in the second integrated circuit, and wherein the control signals include a first set of control signals received by the first integrated circuit and a second set of control signals received by the 

As to claim 7, Lee and Janzen027disclose the invention as claimed above.
Lee further discloses data paths to transmit the write data and the read data (para [0023] read/write data).
However, neither Lee nor Janzen027 specifically discloses wherein the first strobe paths are configurable to be enabled or disabled independently of the data paths being enabled or disabled.  
Janzen214 discloses wherein the first strobe paths are configurable to be enabled or disabled independently of the data paths being enabled or disabled (para [0038] “Additionally, the ODT of the data buffer circuits 262, 266 can be disabled independently of the ODT for the data strobe buffer circuits 254, 258. As a result, the ODT for the data strobe buffer circuits 254, 258 can be enabled and disabled using the ODT signal without affecting the state of the ODT for the data 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first strobe paths are configurable to be enabled or disabled independently of the data paths being enabled or disabled as taught by Janzen214 into the combined invention of Lee and Janzen027 for the advantages stated above.

As to claim 8, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen further discloses first strobe paths (para [0025] “write data strobe signals”) and second strobe paths (para [0025] “read data strobe signals”).  Lee further discloses wherein the volatile memory subsystem further comprises first data buffers (Refs R0 and BufA) configurable to provide the first strobe paths, and second data buffers (Refs R1 and BufB) configurable to provide the second strobe paths and the data paths.  

As to claim 9, Lee, Janzen027, and Janzen214 disclose the invention as claimed above.  Janzen further discloses first strobe paths (para [0025] “write data strobe signals”) and second strobe paths (para [0025] “read data strobe signals”).   Lee further discloses wherein the DRAM devices are arranged in one or more ranks (DRAM R0 and DRAM R1), wherein the volatile memory subsystem further comprises data buffers .  

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HONG C KIM/Primary Examiner, Art Unit 2138